         Case 1:20-cv-02391-PGG Document 34 Filed 07/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EMIGRANT BANK AND PACIFIC
MERCANTILE BANK,
                                                                   ORDER
                           Plaintiffs,
                                                             20 Civ. 2391 (PGG)
             - against -

SUNTRUST BANK, TRUIST BANK, and
DOES 1-10, inclusive,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference scheduled for July 30, 2020 is

adjourned sine die.

Dated: New York, New York
       July 29, 2020
